Title: To Benjamin Franklin from “Job Prince,” 18 November 1778
From: “Job Prince”
To: Franklin, Benjamin


Sir
Concord off Dieppe Nover 18: 1778
Having the honour to be appointed by Congress to the command of the Concord, & being just arrived on this coast, I have the pleasure to acquaint you therewith in order that you may direct me in my cruizing against the enemy. I suppose I need not tell you that the Concord is a fine new Vessel, and remarkably well found. You are, no doubt, perfectly well acquainted with every particular concerning her, and the intention of Congress concerning her destination, therefore I will say nothing more on that subject, because I do not think it safe to trust these matters to paper, but if you will please to send me a person whom you can confide in I shall be very glad, as I have something of great consequence to communicate to you.
The Dispatches which I brought from Congress I was obliged to throw overboard on account of being chased by an English Frigate who came near enough to fire on me from his bow chace guns which had nearly dismasted my Vessel; therefore I thought it the best way to sink my Pacquet for fear of its falling into the hands of the enemy.
You will be pleased, Sir, to let me hear from you as soon as possible, for I do not intend going into harbour untill my cruize is finished, & I am apprehensive that I shall be obliged to quit this coast soon, for I am told that the northerly winds which prevail on this coast at this Season of the year makes it very unsafe for any Vessel to continue near the shore.
Mr: Baron, no doubt, has inform’d you that he has supplied us with necessary’s, for which I intend giving him bills on you, which bills you will be obliging enough to pay. The prizes which I may happen to take I shall consign to you, therefore shall be much obliged to you if you will give me proper directions to the persons in the different ports of France whom I am to apply to in that case.
I have the honour to be, with the greatest respect, Your Excellency’s most faithfull humble servant
Job Prince

I had a letter for you which was sent to me from Mr: Bache, which letter I threw overboard when I was chased by the English Frigate.

  
Addressed: To / His Excellency Benjamin Franklin. Esqr: / Paris 115
